UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4112


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDISON,

                    Defendant - Appellant,



                                      No. 20-4113


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RAYMOND EDISON,

                    Defendant - Appellant.




Appeals from the United States District Court for the Northern District of West Virginia,
at Clarksburg. Thomas S. Kleeh, District Judge. (1:19-cr-00067-TSK-MJA-1; 1:18-cr-
00045-TSK-MJA-3)


Submitted: November 18, 2021                               Decided: November 19, 2021
Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy F. Cogan, CASSIDY, COGAN, SHAPELL & VOEGELIN, LC, Wheeling, West
Virginia, for Appellant. Randolph J. Bernard, Acting United States Attorney, Zelda E.
Wesley, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Raymond Edison seeks to appeal the 72-month

sentence imposed following his guilty pleas to distribution of Oxycodone within 1000 feet

of a protected location, in violation of 21 U.S.C. § 841(a)(1), and conspiracy to launder

money, in violation of 18 U.S.C. § 1956(a)(1)(A)(i), (h).       In its response brief, the

Government asks that we dismiss the appeal as barred by the waivers of appellate rights

contained in Edison’s plea agreements. We dismiss these appeals.

       We review de novo the issue of whether a defendant validly waived his right to

appeal. United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018). Where, as here, the

Government seeks to enforce the appeal waiver and has not breached the plea agreement,

we will enforce the waiver if it is valid and the issue being appealed falls within the

waiver’s scope. United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

       A defendant’s waiver of rights is valid if he entered it knowingly and intelligently.

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012).              In making this

determination, “we consider the totality of the circumstances, including the experience and

conduct of the defendant, his educational background, and his knowledge of the plea

agreement and its terms.” McCoy, 895 F.3d at 362 (internal quotation marks omitted).

Generally, if the district court fully questions a defendant regarding the waiver provision

during the plea “colloquy and the record indicates that the defendant understood the full

significance of the waiver, the waiver is valid.” Id. (internal quotation marks omitted).

       The issues that Edison seeks to raise on appeal are within the scope of his waiver.

See Thornsbury, 670 F.3d at 537-38. Although counsel questions Edison’s understanding

                                             3
based on his poor performance in school, the record shows that his pleas were knowing

and voluntary. And while counsel also points to the second plea hearing, where the district

court misstated the terms of the waiver, this does not call into question whether Edison’s

waiver was knowing and voluntary. The Government read the correct language into the

record. Moreover, the court’s incorrect statement advised Edison that the scope of his

appellate waiver was broader than it actually was, so Edison could not have relied on the

court’s statement to his detriment.

       Accordingly, we dismiss these appeals. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            4